Per Curiam:

The motion of the appellees to dismiss the appeal is granted, and the appeal is dismissed for the reason that the judgment sought here to be reviewed is based upon a non-federal ground adequate to support it. Petrie v. Nampa Irrigation District, 248 U. S. 154, 157; McCoy v. Shaw, 277 U. S. 302, 303; Fox Film Corp. v. Muller, 296 U. S. 207, 209-210. Insofar as the papers whereon the appeal was allowed seek a review of the rulings of the Court of Appeals of Maryland upon questions of the asserted denial of rights under the Federal Constitution not involving the validity of any statute of the State, such papers are treated as a petition for writ of certiorari, § 237 (c), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 938), and certiorari is denied.